
	
		I
		112th CONGRESS
		1st Session
		H. R. 3709
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Gibson (for
			 himself, Mr. Bartlett,
			 Mr. Benishek,
			 Mr. Brooks,
			 Mr. Burton of Indiana,
			 Mr. Davis of Kentucky,
			 Mr. Duncan of Tennessee,
			 Ms. Foxx, Mr. Gosar, Mr.
			 Johnson of Ohio, Mr.
			 Labrador, Mr. Lankford,
			 Mr. LaTourette,
			 Mr. Miller of Florida,
			 Mr. Mulvaney,
			 Mr. Nugent,
			 Mr. Pence,
			 Mr. Reed, Mr. Ribble, Mr.
			 Rooney, Mr. Ross of
			 Florida, Mr. Austin Scott of
			 Georgia, Mr. Shimkus,
			 Mr. Smith of New Jersey, and
			 Mr. Stivers) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the War Powers Resolution to limit the use of
		  funds for introduction of the Armed Forces into hostilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War Powers Reform
			 Act.
		2.Purpose and
			 policySection 2(c) of the War
			 Powers Resolution (50 U.S.C. 1541(c)) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking are exercised and inserting
			 may be exercised; and
			(2)in paragraph (3),
			 by inserting after attack the following: or imminent
			 threat of attack.
			3.Consultation and
			 reportingSection 3 of the War
			 Powers Resolution (50 U.S.C. 1542) is amended—
			(1)in the heading, by
			 inserting and
			 reporting after consultation;
			(2)by striking
			 The President and inserting the following:
				
					(a)ConsultationThe
				President
					;
				and
			(3)by adding at the
			 end the following:
				
					(b)ReportingThe President in every possible instance
				shall submit to Congress before introducing United States Armed Forces into
				hostilities or into situations where imminent involvement in hostilities is
				clearly indicated by the circumstances a report, in writing, setting forth the
				estimated scope and duration of the hostilities or
				involvement.
					.
			4.ReportingSection 4(a) of the War Powers Resolution
			 (50 U.S.C. 1543(a)) is amended by inserting or a specific statutory
			 authorization after a declaration of war.
		5.Limitation on use
			 of funds for introduction of Armed Forces into hostilitiesThe War Powers Resolution (50 U.S.C. 1541 et
			 seq.) is amended—
			(1)by striking
			 sections 5, 6, and 7;
			(2)by redesignating
			 sections 8, 9, and 10 as sections 6, 7, and 8, respectively; and
			(3)by inserting after
			 section 4 the following:
				
					5.limitation on use of funds(a)No funds available for the United States
				Armed Forces may be obligated or expended for introduction of the Armed Forces
				into hostilities, or into situations where imminent involvement in hostilities
				is clearly indicated by the circumstances, in the absence of a declaration of
				war, specific statutory authorization, or a national emergency created by an
				attack or imminent threat of attack upon the United States, its territories or
				possessions, or the Armed Forces.
						(b)It shall not be in order in the House of
				Representatives or the Senate to consider any bill or joint resolution that
				would make funds available in violation of subsection (a).
						.
			
